United States Securities and Exchange Commission Washington, D. C. 20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended September 30, 2009. or oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File Number 33-92894 PREFERRED VOICE, INC. Delaware 75-2440201 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6500 Greenville Avenue Suite 570 Dallas, TX (Address of Principal Executive (Zip Code) Offices) (214) 265-9580 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 6,130,184 shares as of November 9, 2009. INDEX Preferred Voice, Inc. Part I. Financial Information 1 Item 1. Financial Statements 1 Balance Sheets - September 30, 2009 and March 31, 2009. Statements of Operations - Three Months Ended September 30, 2009 and 2008 and Six Months Ended September 30, 2009 and 2008. Statements of Cash Flows - Six Months Ended September 30, 2009 and 2008. Notes to Financial Statements - September 30, 2009. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 Part II. Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 PREFERRED VOICE, INC. CONDENSED BALANCE SHEETS SEPTEMBER 30, 2, 2009 September 30, March 31, (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $10,269, respectively Inventory Prepaid expenses - Current portion deferred loan cost - Total current assets $ $ Property and equipment: Computer equipment $ $ Furniture and fixtures Office equipment $ $ Less accumulated depreciation Net property and equipment $ $ Other assets: Capitalized software development costs, net of accumulated amortization of $1,253,394 and $1,249,024, respectively $ $ Deposits Trademarks and patents, net of accumulated amortization of $43,926 and $39,915, respectively Total other assets $ $ Total assets $ $ The accompanying notes are an integral part of these financial statements. 1 September 30, March 31, (unaudited) (audited) Liabilities and stockholders' equity (deficit) Current liabilities: Accounts payable $ $ Accrued vacation Accrued payroll and payroll taxes 93 Accrued interest Accrued operating expenses - Deferred revenue Current portion debentures payable - net of discounts Total current liabilities $ $ Commitments and contingencies (Note E) Stockholders' equity (deficit): Common stock, $.001 par value; 100,000,000 shares authorized; 6,130,184 and 6,130,184 shares issued, respectively $ $ Additional paid-in capital Accumulated deficit ) ) Treasury stock - 4,500 shares at cost ) ) Total stockholders' equity (deficit) $ ) $ ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 2 PREFERRED VOICE, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 Three months Six months Three months Six months ended ended ended ended September 30, September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit $ General and administrative expenses $ Income (loss) from operations $ $ $ ) $ Other income (expense): Interest expense $ ) $ ) $ ) $ ) Total other income (expense) $ ) $ ) $ ) $ ) Income (loss) from operations before income taxes $ $ $ ) $ ) Provision for income taxes - Net income (loss) $ $ $ ) $ ) Per share amounts: Income (loss) from operations $ $ $ ) $ ) Net income (loss) $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 PREFERRED VOICE, INC. CONDENSED STATEMENTS OF CASH FLOWS
